DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 10, 2022 in response to the previous Non-Final Office Action (05/10/2022) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)
Objection to claim 7

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 – 9, 15 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patscheider et al. (US 20180136372) in view of Gyoten et al. (US 2016/0306269).
Regarding claim 7, Patscheider discloses a camera actuator, comprising: a housing (400/101) (¶170: cover element 101 and the return structure 400 provide a housing of the lens 1); an image shaking control unit (¶65: required tilt to stabilize an image increases with increasing temperatures as the refractive index decreases for increasing temperature. Therefore, the spring attached to the actuator is preferably softer at higher temperatures to in-situ compensate for temperature effects during stabilization); a shaper unit (200) disposed on the housing and including a first driving part (magnet 42) (abstract); and a second driving part (coil 41) disposed on the housing (¶170: 401 (the return structure 400 thus comprises an L-shaped profile or cross section) and encompasses the magnet 42, the lens shaper 200, the ring member 50, said volume V, the membrane 20, as well as the coil 41), wherein the shaper unit includes a shaper body (fig. 2), a first protrusion extending laterally from the shaper body in a first lateral direction and coupled to the first driving part (fig. 2); and a lens unit (2/20) disposed on the shaper body (abstract). Patscheider fails to explicitly disclose a third protrusion extending laterally from the shaper body in a second lateral direction opposite from the first lateral direction.
	In the same field of endeavor, Gyoten teaches an optical member driving apparatus 1111 with an aluminum frame 1112. Arms 1112a and 1112c extending from the frame 1112 in the A-C axis direction of the parallel plate glass 1001 are formed, and arms 1112b and 1112d extending from the frame 1112 in the B-D axis direction of the parallel plate glass 1001 are formed. These arms 1112a to 1112d are connected to movable members 1071a to 1071d of voice coil actuators A1 to D1 through stainless-steel connecting members 1061a to 1061d having elasticity (fig. 16; ¶92). In light of the teaching of Gyoten, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Gyoten’s teaching in Patscheider’s system because an artisan of ordinarily skill would recognize that this would result in an OIS process that reduces space requirements.

Regarding claim 13, Patscheider in view of Gyoten et al. discloses all of the aforementioned limitations of claim 7. Patscheider also teaches wherein the housing includes a housing body in which the lens unit is disposed, a first housing side part disposed in the first lateral direction, and a second housing side part disposed in the second lateral direction (fig. 2: housing 401/40 is L shaped).
Regarding claim 14, Patscheider in view of Gyoten et al. discloses all of the aforementioned limitations of claim 13. Patscheider also teaches wherein each of the first housing side part and the second housing side part includes a driving part hole in which the second driving part is disposed (fig. 2: coil 41 is inside housing (the hole of the housing)).

Regarding claim 17, Patscheider in view of Gyoten et al. disclose all of the aforementioned limitations of claim 7. Patscheider also teaches wherein the shaper body of the shaper unit includes a first side surface and a second side surface corresponding to the first side surface, a first protruding region protruding from the first side surface of the shaper body, and a second protruding region protruding from the second side surface of the shaper body (Fig. 32; ¶245-247: multiple protrusions from the body of shaper 200). Patscheider fails to explicitly disclose the second side surface opposite from the first side surface.
	In the same field of endeavor, Gyoten teaches an optical member driving apparatus 1111 with an aluminum frame 1112. Arms 1112a and 1112c extending from the frame 1112 in the A-C axis direction of the parallel plate glass 1001 are formed, and arms 1112b and 1112d extending from the frame 1112 in the B-D axis direction of the parallel plate glass 1001 are formed. These arms 1112a to 1112d are connected to movable members 1071a to 1071d of voice coil actuators A1 to D1 through stainless-steel connecting members 1061a to 1061d having elasticity (fig. 16; ¶92). In light of the teaching of Gyoten, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Gyoten’s teaching in Patscheider’s system because an artisan of ordinarily skill would recognize that this would result in an OIS process that reduces space requirements.

Regarding claim 18, Patscheider in view of Gyoten et al. disclose all of the aforementioned limitations of claim 17. Gyoten also teaches wherein the first protruding region includes the first protrusion protruding from one portion of the first side surface and the second protrusion protruding from an other portion of the first side surface and spaced apart from the first protrusion (Fig. 16; ¶92: protrusions 1112).


Claim 8 – 9, 15 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patscheider et al. (US 20180136372) in view of Gyoten et al. in view of Yoon et al. (US 2018/0109660).
Regarding claim 8, Patscheider in view of Gyoten et al. discloses all of the aforementioned limitations of claim 7. Patscheider also teaches wherein the lens unit includes a variable prism or a liquid lens (abstract; fig. 2), wherein the first driving part includes a magnet coupled to the first protrusion (abstract; fig. 2; ¶170: 401 (the return structure 400 thus comprises an L-shaped profile or cross section) and encompasses the magnet 42, the lens shaper 200, the ring member 50, said volume V, the membrane 20, as well as the coil 41), wherein the second driving part includes a coil coupled to the shaper body (abstract; ¶170: 401 (the return structure 400 thus comprises an L-shaped profile or cross section) and encompasses the magnet 42, the lens shaper 200, the ring member 50, said volume V, the membrane 20, as well as the coil 41). Patscheider fails to explicitly disclose a prism unit disposed on the image shaking control unit.
	In the same field of endeavor, Yoon teaches the reflecting member 110 is provided as a mirror or a prism reflecting light (¶58) and is disposed on the OIS unit (fig.3, 5; ¶61-62). In light of the teaching of Yoon, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Yoon’s teaching in Patscheider’s system because an artisan of ordinarily skill would recognize that this would result in an OIS process that reduces power consumption.

Regarding claim 9, Patscheider in view of Gyoten et al. in view of Yoon et al. disclose all of the aforementioned limitations of claim 8. Gyoten also teaches comprising the first protrusion and a second protrusion respectively extending to one side of the shaper body, and wherein a first support part, which is an end of the first protrusion, and a second support part, which is an end of the second protrusion, are connected to each other or are spaced apart from each other (Fig. 16; ¶92: multiple protrusions 1112).

Regarding claim 15, Patscheider in view of Gyoten et al. in view of Yoon et al. discloses all of the aforementioned limitations of claim 9. Gyoten also teaches wherein the shaper body (1112) includes a first side surface and a second side surface opposite from the first side surface, wherein the first protrusion protrudes from one portion of the first side surface and the second protrusion protrudes from an other portion of the first side surface and is spaced apart from the first protrusion, and wherein the housing includes a jig hole formed to overlap the first protrusion and the second protrusion in a vertical direction (Fig. 16; ¶92).

Regarding claim 16, Patscheider in view of Gyoten et al. in view of Yoon et al. discloses all of the aforementioned limitations of claim 15. Patscheider also teaches (as can best be understood based on the 112 rejection) wherein the housing includes an opening formed between the jig holes (Fig. 2: housing 400 has opening).

Regarding claim 20, Patscheider in view of Gyoten et al. discloses all of the aforementioned limitations of claim 7. Patscheider fails to explicitly disclose a lens assembly; an image sensor unit disposed on one side of the lens assembly; and a camera actuator of claim 7 disposed on an other side of the lens assembly.
	In the same field of endeavor, Yoon teaches a camera module 400 according to an example includes a reflecting module 100, a lens module 200, and an image sensor module 300, in that order (fig. 3; ¶53). In light of the teaching of Yoon, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Yoon’s teaching in Patscheider’s system because an artisan of ordinarily skill would recognize that this would result in an OIS process that reduces power consumption.

Allowable Subject Matter
Claims 1 – 6, 10 – 12 and 19 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698